Citation Nr: 0834646	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for hepatitis C.  

2. Entitlement to an initial rating higher than 30 percent 
for adjustment disorder.  

3. Entitlement to a total disability rating for compensation 
due to individual unemployability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1946 to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina:  in a December 1998 rating decision, the RO granted 
service connection for hepatitis C, under the provisions of 
38 U.S.C.A. § 1151, and assigned a noncompensable rating, 
effective from September 1997; in an August 2000 rating 
decision, the RO granted service connection and a 30 percent 
rating for a mood disorder with depressive features (later 
recharacterized as adjustment disorder with mixed anxiety and 
depressed mood), as secondary to the hepatitis C, effective 
from April 2000; and in a January 2002 rating decision, the 
RO denied a total disability rating for compensation due to 
individual unemployability.  The veteran appealed for higher 
ratings.  

While on appeal in a rating decision in December 1999, the RO 
increased the rating for hepatitis to 30 percent, effective 
from September 1997.  The veteran continued his appeal for a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  

In June 2005, the Board remanded the case to the RO for 
additional development.  




FINDINGS OF FACT

1. From the effective date of service connection and 
currently, the hepatitis C is productive of disablement 
compatible with not more than minimal liver damage with 
constant and daily fatigue and generalized weakness, frequent 
myalgias and arthralgias, occasional right upper quadrant 
pain, depression problems, and mildly elevated liver function 
tests; the depression is separately evaluated and there is no 
evidence of minor weight loss, hepatomegaly, or 
incapacitating episodes.  

2. From the effective date of service connection and 
currently, the adjustment disorder is shown to be productive 
of a disability picture that equates to occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
various symptoms; his disability picture is without evidence 
of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work relationships.

3. The service-connected disabilities, hepatitis C and 
adjustment disorder, have a combined rating of 50 percent, 
which does not meet the minimum percentage standards for a 
total disability rating for compensation based on individual 
unemployability.




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7345 (effective prior to July 2, 2001), 7354 (effective 
on and after July 2, 2001).  

2. The criteria for an initial rating higher than 30 percent 
for adjustment disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9434, 9440 (2007).  

3. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2005 and January 2007.  The veteran was 
notified of the type of evidence to substantiate the claims 
for a higher rating, namely, evidence indicating an increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

To the extent that the VCAA notice was provided after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured 
because after the RO provided content-complying VCAA notice, 
the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

As for the omission in the VCAA letter of the general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, at this stage of the appeal, when the 
veteran already testified regarding the higher rating claim, 
and he demonstrated his actual knowledge of the requirements 
for a higher rating, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim.  For this reason, the deficiency as 
to VCAA compliance under Vazquez- Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).
 
Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in June 2004.  The RO obtained service medical 
records, VA records, and some private records identified by 
the veteran including those from Eau Claire Cooperative 
Health Center.  The veteran has not identified any other 
pertinent evidence for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims for a higher rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in 
September 1998, October 1999, June 2000, July 2000, January 
2001, November 2001, December 2001, October 2006, and 
November 2006, specifically to evaluate the nature and 
severity of the hepatitis C and adjustment disorder.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Hepatitis C

The veteran filed his claim for service connection for 
hepatitis C in September 1997, and during the period 
considered in his appeal for a higher rating, the regulations 
pertaining to evaluating the digestive system were revised, 
effective July 2, 2001.    

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  
VAOPGCPREC 3-2000.  

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000), infectious hepatitis productive of minimal liver 
damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent rating.  A 60 percent rating 
is assigned where there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.

Under the revised criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7354, hepatitis C productive of daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period warrants a 20 percent rating.  A 40 percent rating is 
assigned where there is daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The pertinent evidence in the file consists of private 
treatment records, numerous VA records, and five VA 
examination reports.  After review of the evidence, to 
include the veteran's contentions, the Board finds that his 
hepatitis C does not more closely approximate the rating 
criteria for a higher rating under either the old criteria or 
the revised criteria, as will be explained below.  



The veteran underwent VA examinations in September 1998, 
October 1999, July 2000, November 2001, and November 2006.  
On the examinations, his symptom complaints consisted of 
constant and daily fatigue and generalized weakness, frequent 
myalgias and arthralgias, occasional right upper quadrant 
pain, and symptoms of depression.  The examiner in July 2000 
definitively related the fatigue, weakness, myalgia, and 
arthralgia to the hepatitis C.  The examiner could not 
attribute complaints of nausea, indigestion, and heartburn to 
the hepatitis C, stating that the veteran's gastroesophageal 
reflux disease was the most likely cause.  A VA examiner in 
June 2000, in addressing the etiology of the veteran's mental 
disorder, opined that the mood disorder was due to the 
hepatitis C.  As for other clinical findings on the 
examinations, weight loss and hepatomegaly were not found.  
In 1998, the veteran's weight was 176 pounds, which is the 
same as it was in 2001, and the examiner in 2006 also noted 
little change in weight.  In fact, the veteran has denied 
weight loss.  The examiners specifically noted that there was 
no hepatomegaly or organomegaly, and found the veteran to be 
well-nourished even if, as noted by the 2006 examiner, he 
appeared quite thin and elderly.  The examiner in 2006 
addressed the presence or absence of incapacitating episodes 
related to hepatitis C, and reported that despite the 
veteran's symptoms such as fatigue and arthralgia he did not 
require bed rest.  The 1999 and 2000, the examiners stated 
that there was no stigmata of liver disease, and the examiner 
in 2001 concluded that the veteran had normal liver function.  
More recently, the examiner in 2006 stated that there was no 
jaundice and the veteran's liver enzymes had been mildly 
elevated.  The veteran has not been treated for hepatitis C, 
but he has received treatment for symptom manifestations such 
as pain from polyarthralgia.  There is no evidence of more 
than minimal liver damage.

The private medical records, dated in 1997 and the VA 
records, beginning in 1999, show findings that are consistent 
with those indicated on the VA examinations.  That is, the 
symptoms of fatigue, tiredness, and weakness persisted on a 
frequent basis.  Nevertheless, there were no notations 
indicating that the veteran experienced incapacitating 
episodes in relation to his symptoms.  Further, the veteran's 
weight remained relatively stable, primarily in the range of 
169 to 177 pounds.  There was no organomegaly or stigmata of 
chronic liver disease.  

Based on the record, there is no objective evidence of 
jaundice, hepatomegaly, appreciable weight loss, or 
incapacitating episodes.  The veteran's liver function tests 
have been only mildly elevated.  Although depression is one 
of the criteria for a 60 percent evaluation under the old 
version of Diagnostic Code 7345, the veteran is currently in 
receipt of a separate evaluation for that portion of his 
disability.  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Accordingly, 
depression cannot, by itself, serve as the basis for a higher 
rating for hepatitis C.  

Overall, the Board finds that the veteran's symptoms closely 
correlate to the criteria for a 30 percent rating under the 
old version of Diagnostic Code 7345, and the criteria for the 
next higher evaluation of 60 percent have not been met.  The 
veteran has also not shown the degree of symptomatology or 
the type of incapacitating episodes that would warrant a 40 
percent evaluation under the revised version of Diagnostic 
Code 7354.

As an initial rating case, consideration has been given to 
the propriety of "staged ratings" for this condition over 
the period of time since service connection became effective, 
but the evidence shows that the hepatitis C is appropriately 
rated at 30 percent from the effective date of service 
connection in September 1997 and throughout the appeal 
period.

In sum, there is no basis for a higher schedular rating for 
the service-connected hepatitis C under Diagnostic Codes 7345 
(old) and 7354 (revised).  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Adjustment Disorder

The criteria for adjustment disorder are found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  Initially, the veteran was 
service-connected for a mood disorder and evaluated under 
Diagnostic Code 9434, but the rating criteria are the same in 
each case.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment from adjustment disorder under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9440.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's adjustment disorder has been evaluated as 30 
percent disabling ever since the effective date of service 
connection in April 2000.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

The evidence consists of a private records, VA records, and 
reports of five VA examinations.  After review of the 
evidence, including the veteran's contentions, the Board 
finds that his adjustment disorder does not approximate the 
rating criteria for a higher rating.  

VA records, beginning in 2000, show that the veteran was 
diagnosed with various mental disorders to include major 
depression with anxious mood, mood disorder with depressive 
features, adjustment disorder with mixed anxiety and 
depressed mood, and depression.  The assigned Global 
Assessment of Functioning (GAF) scores also varied.  GAF 
scores on VA examinations were as follows:  48 in June 2000, 
65 in January 2001 and November 2001, and 54 in December 
2001, and 52 in October 2006.  VA records show GAF scores of 
65 in August 2000, 70 in August 2000, 50 in October 2002, 60 
in June 2003, and 50 in July and August 2003, 48 in December 
2003, 45 in May 2004, 50 in April 2005, 45 in March 2006, and 
40 in June 2006.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  GAF scores ranging from 61 to 70, 
for example, reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  



During the appeal period, the GAF scores range from 48 to 70, 
that is, from the serious impairment to mild impairment.  The 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment by description or by a GAF score is to 
be considered, but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. §4.126.  

In evaluating all the evidence, the VA examination reports of 
June 2000, January 2001, November 2001, December 2001, and 
October 2006, and the private and VA records describe 
symptoms of adjustment disorder that are not so severe as to 
affect his everyday life and his ability to function to a 
degree that more nearly approximates the schedular criteria 
for a 50 percent rating. 

The medical evidence does not show that the veteran's 
adjustment disorder is manifested by such symptoms as 
circumstantial or circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, impaired judgment and 
abstract thinking, or difficulty in establishing and 
maintaining effective work relationships, so as to warrant a 
higher rating.  

The Board acknowledges the statements in support of the 
veteran's claim to the effect that he meets criteria for a 
higher rating.  The veteran states that he has trouble 
sleeping and symptoms of a depressed mood, of anxiety, of a 
decrease in energy, of a decrease in appetite, and of a 
decrease interest in activities.  

After a review of the records, the overall objective evidence 
reveals that the degree of occupational and social impairment 
equates to intermittent periods of the inability to perform 
occupational tasks.  At the time of the June 2000 VA 
examination, he was neatly dressed and groomed.  He was alert 
and oriented.  His affect was broad ranged and appropriate to 
the conversation.  His thought processes were goal directed 
and logical, without evidence of looseness of association.  
He denied hallucinations, delusions, and ideation of a 
suicidal or homicidal nature.  His memory was intact.  He 
demonstrated a capacity for abstract reasoning.  He was able 
to handle his own funds.  

The examiner reported that the symptoms of mood disorder 
appeared to correspond to his health problems related to 
hepatitis.  It was noted that he had been married for 48 
years to his wife, who was in ill health and who the veteran 
was responsible for her care, and that he had been unemployed 
since 1992 due to physical problems.  

The VA examiner in June 2000 also examined the veteran in 
January 2001, noting that the veteran reported no significant 
changes since the last examination.  She also noted that the 
veteran's speech was of normal rate, rhythm, and volume.  He 
described his mood as "disappointed and down".  The 
examiner revised her diagnosis from a mood disorder to an 
adjustment disorder with mixed anxiety and depressed mood, 
for the reason that his symptoms appeared to be secondary to 
his difficulty in adjusting to his current life situation, 
including his medical illness and that of his wife.  The 
examiner also revised the prior GAF score of 48 to 65, 
stating that his level of functioning was at a higher level 
that previously thought and that his level of disability was 
in the mild range.   His ability to function competently 
exhibited during the examination did not indicate that he 
would have significant problems with efficiency, flexibility, 
and adaptability in an industrial environment.  A different 
VA examiner in November 2001 likewise noted that the 
veteran's symptoms had not worsened since his last 
examination, and also assessed the veteran's adjustment 
disorder as productive of mild impairment.  The examiner 
noted that the veteran reported decreased cognitive 
functioning, of which the veteran showed signs during the 
examination (he demonstrated mild difficulty in organizing 
his thoughts into words), so he referred the veteran for 
further evaluation.  

The veteran underwent neuropsychologic testing in December 
2001, and the results disclosed that his cognitive 
functioning was intact and at a level that was average or 
above average for his group, and that the strongest findings 
revealed mood disturbance consistent with a high level of 
depression.  The examiner diagnosed him with age-related 
cognitive decline and commented that overall his level of 
functioning was moderately impaired.  He stated that 
psychosocial stressors of financial strains and the fact that 
his wife was physically dependent on him for care exacerbated 
his adjustment disorder.  

On VA examiner in October 2006, the veteran described periods 
of anxiety, which the examiner assessed as acute periods of 
intense anxiety rather than panic attacks per se.  The 
examiner concluded that the veteran exhibited "considerable 
symptoms" associated with his depression and anxiety and 
that in terms of his social adaptability and his ability to 
maintain employment, he was considerably impaired.  The GAF 
score was 52. 

The veteran's symptoms are more characteristic of a 
disability picture that is contemplated by a 30 percent 
rating than that contemplated by a 50 percent rating under 
Diagnostic Code 9440.  The veteran's GAF scores on VA 
examinations over a six year period from 2000 to 2006, ranged 
from 52 to 65, except for a GAF score of 48 in 2000. 

Reconciling the various reports into a consistent disability 
picture, although the veteran's symptoms have fluctuated, a 
material change in the symptomatology or in the level of 
impairment has not occurred.  Taking into account all the 
evidence and for the above reasons, the preponderance of the 
evidence is against a rating higher than 30 percent for 
adjustment disorder, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

For extraschedular consideration, there must be a comparison 
between the level of severity and symptomatology of the 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular rating is, therefore, adequate, and no 
extraschedular referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

In this case, comparing the veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability for each disability is contemplated by the Rating 
Schedule and the assigned schedular ratings are, therefore, 
adequate, and no referral for extraschedular ratings are 
required.

Total Disability Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more. 38 C.F.R. §§ 3.340, 4.16.

The veteran's service-connected disabilities are hepatitis C 
and adjustment disorder with a combined rating of 50 percent, 
which does not meet the threshold minimum percentage rating 
requirements of a 60 percent rating 38 C.F.R. § 4.16.

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the veteran is 
unemployable by reason of service-connected disabilities.  
Although the veteran does not work, there is no indication 
that unemployment is due to the service-connected 
disabilities.  For this reason, referral for extraschedular 
consideration is not warranted. 

                                                                         
(The Order follows on the next page.). 






ORDER

An initial rating higher than 30 percent for hepatitis C is 
denied.  

An initial rating higher than 30 percent for adjustment 
disorder is denied.  

A total disability rating for compensation due to individual 
unemployability is denied. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


